  Case 3:21-cv-00883-JPG Document 9 Filed 08/17/21 Page 1 of 1 Page ID #33




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


JENNIFER LYNN LUEKEN,
Plaintiff,

v.                                                              Case No. 21–CV–00883–JPG

CROSSROADS CANCER CENTER,
MICHAEL BRUIN, and
IRENE DY,
Defendants.

                                      JUDGMENT

      This matter having come before the Court,

      IT IS HEREBY ORDERED AND ADJUDGED that Plaintiff Jennifer Lynn Lueken’s

Complaint against Defendants Crossroads Cancer Center, Michael Bruin, and Irene Dy is

DISMISSED WITHOUT PREJUDICE.



Dated: Tuesday, August 17, 2021                   MARGARET M. ROBERTIE
                                                  CLERK OF COURT

                                                  s/Tina Gray, Deputy Clerk

Approved by: s/J. Phil Gilbert
            J. PHIL GILBERT
            UNITED STATES DISTRICT JUDGE
